NUMBER 13-17-00383-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


TRAVIS RYAN CRAWFORD,                                                                  Appellant,

                                                      v.

THE STATE OF TEXAS,                                                                    Appellee.


                        On appeal from the 9th District Court
                          of Montgomery County, Texas.


                                           OPINION 1

              Before Justices Contreras, Longoria, and Hinojosa
                        Opinion by Justice Hinojosa

       Appellant Travis Ryan Crawford appeals from a judgment convicting him of

attempted sexual assault of a child, a third-degree felony. See TEX. PENAL CODE ANN.



        1 Pursuant to a docket-equalization order issued by the Supreme Court of Texas, this appeal has

been transferred to this Court from the Ninth Court of Appeals in Beaumont, Texas. See TEX. GOV’T CODE
ANN. § 73.001 (West, Westlaw through 2017 1st C.S.).
§§ 15.01(a) (West, Westlaw through 2017 1st C.S.), 22.011(a)(2)(A) (West, Westlaw

through 2017 1st C.S.). 2           In accordance with the jury’s recommendation as to

punishment, the trial court sentenced Crawford to confinement for six years, suspended

his sentence, and placed him on community supervision for five years. In two issues,

Crawford seeks reversal and rendition of a judgment of acquittal on the grounds that the

evidence is legally insufficient to sustain his conviction because: (1) the evidence failed

to establish beyond a reasonable doubt that he did an act that amounted to more than

mere preparation; and (2) the State offered no evidence that a child was the object of the

sexual assault that he purportedly attempted. We affirm.

                                           I. BACKGROUND

       A grand jury indictment alleges, in relevant part, that on or about May 17, 2016, in

Montgomery County, Texas, Crawford “did then and there, with specific intent to commit

the offense of Sexual Assault of a Child, do an act, to-wit: travel to a prearranged

meeting location, amounting to more than mere preparation that tended to but failed to

effect the commission of the offense[.]”

       At trial, Jerry Serratt, a detective with the Montgomery County Precinct 1

Constable’s Office, recounted how his investigative efforts prompted Crawford to travel

to the prearranged meeting location. Serratt is assigned to the Internet Crimes Against

Children Taskforce (ICACT), a nationwide law enforcement effort that employs proactive

investigations.      Some of the proactive investigations involve Serratt posting



         2 The alleged offense occurred on or about May 17, 2016. We will reference the current version

of the statutes because amendments that occurred after the date of the alleged offense do not affect our
analysis.
                                                   2
advertisements on social media websites posing as, among other things, a mother

offering a minor daughter for sexual activity.

       On the afternoon of May 17, 2016, Serratt posted an online advertisement on the

“personals > causal encounters” webpage on Craigslist with the title “Mother and

Daughter Trucker Team – ww4m (the woodlands)”.                  The advertisement, which was

admitted into evidence, stated the following:

       It use [sic] again . . . . [3] we are driving into porter for the night. Mother and
       daughter trucker team . . . . she [sic] young and she is my real daughter. If
       you [sic] interested[,] hit me back. . . . We [sic] spending the night here at
       some apartments w[h]ere the company is providing.

Soon thereafter, a response from an email address belonging to Crawford was forwarded

to the email address associated with the advertisement.                Serratt, posing as “Misty

Patterson,” began emailing with Crawford. Their conversation, read to the jury by Serratt

and a printout of which was admitted into evidence, provides the following:

       CRAWFORD:               Hey very interested . . . 25 white 6’2” slim and DDF . .
                               . . I have experience with multiple . . . would love to
                               experience a mother/daughter team though

       PATTERSON:              Hey I am 32 year old female and daughter is 14 is that
                               cool

       CRAWFORD:               What do ya’ll look like?

       PATTERSON:              I am 5’5 125 hispanic female and daughter is 5’1 110
                               hispanic female

       CRAWFORD:               That’s hot . . . can I get a pic of you 2? I’ll send one
                               back.

Serratt then emailed Crawford two photographs, each depicting the torso of a clothed


       3 Most of the electronic communications contain numerous ellipses and grammatical errors. Both
are repeated herein to hew as closely as possible to the original communications.
                                                 3
female mannequin taken at a department store. The photograph depicting Patterson

was of a mannequin in the women’s section, while the photograph depicting Patterson’s

daughter was of a mannequin in the junior’s section. In exchange, Crawford emailed

Serratt two shirtless photographs of himself, one of which shows his face. The email

conversation continued:

      CRAWFORD:           Where are ya’ll at right now?

      PATTERSON:          in the woodlands

      CRAWFORD:           Have a place to play?

      PATTERSON:          yes[.] what do you want to do[?]

      CRAWFORD:           Play with you both . . . lick and suck

      PATTERSON:          so u just want to suck

      CRAWFORD:           And fuck

      PATTERSON:          from both of us

      CRAWFORD:           If that’s ok

      PATTERSON:          yea that cool . . . . she is 14 yo so basically protection
                          is a must

      CRAWFORD:           Sure no problem

      PATTERSON:          ok cool beans

      CRAWFORD:           What’s the address?

      PATTERSON:          I give u that once I know ur coming

      CRAWFORD:           I’m already in the woodlands . . . over near sawdust

      PATTERSON:          txt me at []



                                            4
       The phone number Serratt texted to Crawford was to a cell phone used by Corey

Arnold, an investigator assigned to the ICACT, as part of a continuation of the proactive

investigation started by Serratt. Arnold, pretending to be Patterson, and Crawford then

texted each other regarding the logistics of their meeting. Arnold read portions of the

text messages and a printout of them was admitted into evidence.           In one of his

messages, Crawford noted that he needed to “stop to get rubbers.” Patterson texted

Crawford an address where she and her daughter would be waiting. The two then texted

the following:

       CRAWFORD:           What are you wearing? I’m about 10 mins away

       PATTERSON:          We are both wearing black shorts and pink tank tops

       CRAWFORD:           Ok[.] And she’s okay with this?

       PATTERSON:          Yep she knows.

Crawford, within approximately two and half hours of having initially responded to the

Craigslist advertisement, arrived at the predetermined location. He was apprehended

by police officers with the ICACT. The officers searched Crawford, but they did not find

condoms.

       A jury found Crawford guilty of attempted sexual assault of a child, a third-degree

felony, see id. §§ 15.01(a), 22.011(a)(2)(A), assessed punishment at confinement for six

years, but recommended suspending his sentence and placing him on community

supervision for five years. This appeal followed.

                                      II. DISCUSSION

       Both of Crawford’s issues raise a legal sufficiency challenge.


                                            5
A.     Standard of Review

       When examining the legal sufficiency of the evidence, we consider the combined

and cumulative force of all admitted evidence in the light most favorable to the conviction

to determine whether, based on the evidence and reasonable inferences therefrom, any

rational trier of fact could have found each element of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Ramsey v. State, 473 S.W.3d 805,

808 (Tex. Crim. App. 2015). In doing so, we give deference to the responsibility of the

jury as factfinder to fairly resolve conflicts in testimony, weigh evidence, and draw

reasonable inferences from facts. Johnson v. State, 419 S.W.3d 665, 671 (Tex. App.—

Houston [1st Dist.] 2013, pet. ref’d).

       We measure the legal sufficiency of the evidence against the elements of the

offense as defined by a hypothetically correct jury charge for the case. Byrd v. State,

336 S.W.3d 242, 246 (Tex. Crim. App. 2011) (citing Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997)). “Such a charge is one that accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of proof

or unnecessarily restrict the State’s theories of liability, and adequately describes the

particular offense for which the defendant was tried.”      Id. (internal quotation marks

omitted). The law as authorized by the indictment must be the statutory elements of the

offense as modified by the charging instrument. See Curry v. State, 30 S.W.3d 394, 404

(Tex. Crim. App. 2000). That is to say, the hypothetically correct jury charge could not

simply quote the language of the statute; rather, it must track the elements of the law

specifically alleged by the indictment. Id. at 404–05.


                                            6
      In reviewing the sufficiency of the evidence, we may look at “events occurring

before, during and after the commission of the offense, and may rely on actions of the

defendant which show an understanding and common design to do the prohibited act.”

Cordova v. State, 698 S.W.2d 107, 111 (Tex. Crim. App. 1985). Each fact need not point

directly and independently to the appellant’s guilt, as long as the cumulative force of all

the incriminating circumstances is sufficient to support the conviction. See Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Johnson v. State, 871 S.W.2d 183,

186 (Tex. Crim. App. 1993); Barnes v. State, 876 S.W.2d 316, 321 (Tex. Crim. App.

1994); Alexander v. State, 740 S.W.2d 749, 758 (Tex. Crim. App. 1987)). Circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor, and

circumstantial evidence alone can be sufficient to establish guilt. Guevara v. State, 152
S.W.3d 45, 49 (Tex. Crim. App. 2004).

B.    Applicable Law

      The hypothetically correct jury charge in this case would provide that a person

commits the offense of attempted sexual assault of a child if, with the specific intent to

commit the offense of sexual assault of a child, he does an act amounting to more than

mere preparation that tends but fails to effect the commission of the intended offense.

TEX. PENAL CODE ANN. §§ 15.01(a).       A person commits sexual assault of a child if,

regardless of whether the person knows the age of the child at the time of the offense,

the person intentionally or knowingly causes the penetration of the anus or sexual organ

of a child by any means or causes the sexual organ of a child to contact or penetrate the

mouth of another person, including the actor. Id. at § 22.011(a)(2)(A), (C).


                                            7
      The Texas Court of Criminal Appeals has recognized that there is an “‘imaginary

line,’ which separates ‘mere preparatory conduct,’ which is usually non-criminal, from ‘an

act which tends to effect the commission of the offense,’ which is always criminal

conduct.” Flournoy v. State, 668 S.W.2d 380, 383 (Tex. Crim. App. 1984); McCravy v.

State, 642 S.W.2d 450, 460 (Tex. Crim. App. 1982) (op. on reh’g); Sorce v. State, 736
S.W.2d 851, 857 (Tex. App.—Houston [14th Dist.] 1987, pet. ref’d). The law does not

require that every act short of actual commission of the offense be accomplished for a

defendant to be convicted of an attempted offense. Gibbons v. State, 634 S.W.2d 700,

706 (Tex. Crim. App. [Panel Op.] 1982). Where the imaginary lines are to be drawn

depends on the nature of the crime attempted and must be considered on a case-by-case

basis. Id. at 707 (“Convictions for attempted offenses under 15.01 [ ] must necessarily

be considered on a case-by-case basis.”); Adekeye v. State, 437 S.W.3d 62, 68–69 (Tex.

App.—Houston [14th Dist.] 2014, pet. ref'd); Jones v. State, 229 S.W.3d 489, 497–98

(Tex. App.—Texarkana 2007, no pet.); Sorce, 736 S.W.2d at 857. A person’s intent to

commit an offense may be established by circumstantial evidence and may be inferred

from the person’s acts, words, and conduct, as well as from the surrounding

circumstances. See Hernandez v. State, 819 S.W.2d 806, 810 (Tex. Crim. App. 1991);

Lindsey v. State, 764 S.W.2d 376, 378 (Tex. App.—Texarkana 1989, no pet.).

C.    More Than Mere Preparation

      In Crawford’s first issue, he contends that the evidence is legally insufficient to

sustain his conviction because the evidence failed to establish beyond a reasonable

doubt that he did an act that amounted to more than mere preparation. Crawford argues


                                            8
that he “never went to the prearranged place where he supposedly was to engage in sex

with a minor, nor did he possess any condoms or lubrication to effect the sexual

encounter.” In response, the State references Brack v. State, No. 09-16-00438-CR,

2018 WL 651264, at *3–4 (Tex. App.—Beaumont Jan. 31, 2018, no pet.) (mem. op., not

designated for publication), in which the Ninth Court of Appeals affirmed a conviction for

attempted sexual assault of child. In Crawford’s reply brief, he contends that Brack does

not control our analysis and disposition because it is unpublished. He also attempts to

distinguish Brack on the ground that “the gravamen of [it] was whether the appellant’s

conduct was sufficient to establish an intent to commit the offense attempted.”

      While Brack lacks precedential value, see TEX. R. APP. P. 47.7(a), it is from the

transferor court, Id. R. 41.3, and we find it persuasive. Crawford correctly notes that the

Brack court analyzed whether the evidence was legally sufficient to support a finding that

the defendant had the specific intent to commit the offense of sexual assault of a child.

WL 651264, at *3–4.       But, it did more than that.      It also analyzed whether the

defendant’s actions amounted to more than mere preparation, and it found sufficient

evidence in both regards. Id. Moreover, the facts in Brack are substantially similar to

those in this case.     In Brack, the defendant responded to a Craigslist personal

advertisement involving a mother and minor daughter, exchanged sexually explicit

messages with a person he believed to be the minor daughter’s mother, arranged to meet

the mother and minor daughter for sexual relations, and arrived at a predetermined

location. Id. Accordingly, Crawford’s attempt to distinguish Brack is unavailing.

      The indictment in this case alleges that Crawford travelled “to a prearranged


                                            9
meeting location, amounting to more than mere preparation that tended to but failed to

effect the commission of the offense,” and it does not specify that the prearranged

meeting location was the precise location where the sexual assault of a child was to occur.

        Crawford responded to an online advertisement on the “personals > causal

encounters” webpage on Craigslist titled “Mother and Daughter Trucker Team – ww4m

(the woodlands)” by describing his height, build, and as being “DDF,” 4 having experience

with “multiple,” and “would love to experience a mother/daughter team though.” Both

Serratt and Arnold recounted online and text conversations, respectively, that they had

with Crawford while they pretended to be Patterson, the mother of a fourteen-year-old.

Printouts of those conversations were admitted into evidence. Crawford inquired as to

whether Patterson had a “place to play” and that he wanted to play with, “lick,” “suck,”

and “fuck” both Patterson and her fourteen-year-old daughter. He sent two shirtless

photographs of himself.         Within approximately two and half hours of having initially

responded to the Craigslist advertisement, Crawford arrived at the predetermined

location.

        From this evidence, the jury could have reasonably inferred that Crawford intended

to engage in the sexual activity he described with Patterson and her fourteen-year-old

daughter and that Crawford’s actions amounted to more than mere preparatory conduct

to engage in the offense.          See Jackson, 443 U.S. at 319; TEX. PENAL CODE ANN.

§§ 15.01(a),   22.011(a)(2)(A); see also Brack, 2018 WL 651264, at *3–4. Crawford’s



         4 According to the Urban Dictionary, “ddf” means “"Drug and Disease Free" and it “is often found

in online personals ads—especially for casual sex.          See URBAN DICTIONARY, ddf, available at
https://www.urbandictionary.com/define.php?term=ddf (last visited Aug. 2, 2018).
                                                   10
contention that his lack of condoms and lubrication to effectuate a sexual encounter with

Patterson’s fourteen-year-old daughter renders the evidence legally insufficient is

unavailing. The jury’s province was to reconcile Crawford’s statements to Patterson

regarding condoms and his arriving at the rendezvous point without them. See Johnson,
419 S.W.3d at 671. Crawford’s first issue is overruled.

D.     Involvement of Child

       In Crawford’s second issue, he contends that the evidence is legally insufficient to

sustain his conviction because the State offered no evidence that a child was the object

of the sexual assault that he purportedly attempted. Crawford argues that the penal

statutes at issue require the existence of an actual child and because Patterson’s

fourteen-year-old daughter was fictitious, the evidence is legally insufficient.

       In Brack, the court held that the offense of attempted sexual assault of a child, as

opposed to the offense of online solicitation of a minor, does not require evidence that the

minor actually existed.    See 2018 WL 651264, at *4 (citing Ex Parte Victorick, 453
S.W.3d 5, 12 (Tex. App.—Beaumont 2014, pet. ref’d)). Serratt and Arnold testified that

they were part of to the ICACT, Seratt posted an online advertisement, and together both

provided the jury with the details of the advertisement and communications with Crawford.

The State was not required to prove direct communication with Patterson’s fourteen-year-

old daughter or that either Serratt or Arnold were Patterson’s fourteen-year-old daughter.

The offense charged was not online solicitation of a minor. See TEX. PENAL CODE ANN.

§ 33.021 (West, Westlaw through 2017 1st C.S.). As in Brack, we conclude that the

actual existence of Patterson’s fourteen-year-old daughter is not an element of the


                                             11
offense of attempted sexual assault. See 2018 WL 651264, at *4 (citing Victorick, 453
S.W.3d at 12. Therefore, the fact that Patterson’s daughter was fictitious does not render

the evidence insufficient. Crawford’s second issue is overruled.

                                      III. CONCLUSION

       The trial court’s judgment is affirmed.

                                                              LETICIA HINOJOSA
                                                              Justice

Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of August, 2018.




                                            12